STATE OF MICHIGAN

                             COURT OF APPEALS



AUBURN HILLS TAX INCREMENT FINANCE                                   UNPUBLISHED
AUTHORITY,                                                           January 11, 2018

               Plaintiff-Appellant,

v                                                                    No. 333972
                                                                     Oakland Circuit Court
HAUSSMAN CONSTRUCTION COMPANY and                                    LC No. 2015-149357-CB
DENNIS BURT,

               Defendants,
and

MAYOTTE GROUP, INC.,

               Defendant-Appellee.



Before: CAMERON, P.J., and SERVITTO and GLEICHER, JJ.

PER CURIAM.

        Plaintiff, the Auburn Hills Tax Increment Finance Authority, appeals as of right the trial
court’s order granting summary disposition under MCR 2.116(C)(10) and dismissing plaintiff’s
claims of professional negligence and negligent misrepresentation against defendant, Mayotte
Group, Inc. (Mayotte).1 We affirm.

                                       I. BACKGROUND

        On August 8, 2011, general contractor, Haussman Construction Company (Haussman),
and the architecture firm, Mayotte, entered into a Builder-Architect Agreement with Mayotte
agreeing to provide architectural services for the construction of a four-story concrete parking
structure (the Project) to be built in Auburn Hills, Michigan. The owner of the Project was listed


1
  As discussed below, plaintiff’s claims against defendants, Haussman Construction Company
and Dennis Burt, were not the subject of the trial court’s order, as those claims were subject to an
automatic stay because Burt filed for bankruptcy.


                                                -1-
as the City of Auburn Hills. The Builder-Architect Agreement indicated that the date of the
contract between Haussman and the “Owner” was “TBD.”

        Thereafter, plaintiff, as the owner, and Haussman entered into an Owner-Builder
Agreement with Haussman agreeing to serve as general contractor for the design and
construction of the Project. The “owner” was listed as the Auburn Hills Tax Increment Finance
Authority. Mayotte, which was not a party to that contract, was listed as the architect for the
Project. Attached to the Owner-Builder Agreement was an addendum that included a liquidated
damages provision in the event that the construction was not completed on time. Haussman
agreed to pay $1,000 a day for each day “that expired after the contractually specified time for
completion until the Project was substantially completed.” A date for the completion of the
Project, however, was not included in the provision.

        According to plaintiff’s former executive director, Thomas Tanghe, Haussman was
required under the Owner-Builder Agreement to select and retain an architect because plaintiff
wanted the architect “to be working directly for [Haussman] and not for us.” For that reason, the
provision in the Owner-Builder Agreement that required plaintiff to retain an architect was
crossed out and initialed “CM,” which stood for “construction manager.” Tanghe acknowledged
that there was never an agreement between plaintiff and Mayotte. After completing the Project
allegedly behind schedule, defendant Dennis Burt, as the “principal, majority shareholder, and
President,” dissolved Haussman and left Michigan without paying Haussman’s subcontractors.

        In its complaint, plaintiff raised two claims against Mayotte: professional negligence and
negligent misrepresentation. 2 Plaintiff alleged that Mayotte was responsible for “issuing a final
Certificate for Payment” and reporting any “known deviations from the construction schedule” to
plaintiff pursuant to the Builder-Architect Agreement. According to plaintiff, the Builder-
Architect Agreement incorporated the “General Conditions” of plaintiff and Haussman’s Owner-
Builder Agreement. Plaintiff also claimed that “the Project was only substantially completed
several months after the contractually specified time for completion.” Plaintiff alleged that
Mayotte certified the last payment to Haussman “for the full amount of the [Owner-Builder
Agreement] contract sum, less $13,408.93 as retainage, without any allowance for the liquidated
damages specified in the [Owner-Builder Agreement].” Further, plaintiff alleged that Haussman
was “paid the full amount of the [Owner-Builder Agreement] contract sum,” but that Haussman
“failed to pay its subcontractors on the Project, which then made claims on these funds against
[plaintiff].” Therefore, plaintiff alleged that it paid “two times for some of the same work”
because it was forced to pay Haussman’s subcontractors.

       On December 3, 2015, the trial court entered an order staying the case due to Burt’s
bankruptcy filing in a Florida federal court. However, the trial court eventually lifted the stay
with regard to plaintiff’s claims against Mayotte. Subsequently, Mayotte filed a motion for
summary disposition under MCR 2.116(C)(10). Ultimately, the trial court granted Mayotte’s
motion for summary disposition because plaintiff had failed to identify any provision of the


2
 Plaintiff also raised five claims against Haussman and Burt: (1) breach of contract, (2) unjust
enrichment, (3) liquidated damages, (4) fraud, and (5) common law and statutory conversion.


                                               -2-
Builder-Architect Agreement that required Mayotte to “assess [p]laintiff’s right to liquidated
damages or to approve payment claims.” Therefore, the trial court ruled that plaintiff had “failed
to present any evidence establish[ing] that it was Mayotte’s duty to administer the construction
or approve payments to Haussman.”

       On appeal, plaintiff claims that the trial court erred when it granted Mayotte’s motion for
summary disposition. At the outset, we note that plaintiff does not raise any contentions directly
related to the trial court’s grant of summary disposition concerning its negligent
misrepresentation claim against Mayotte. “An appellant may not merely announce his position
and leave it to this Court to discover and rationalize the basis for his claims, nor may he give
issues cursory treatment with little or no citation of supporting authority.” Houghton ex rel
Johnson v Keller, 256 Mich. App. 336, 339; 662 NW2d 854 (2003) (citations omitted).
Therefore, plaintiff has abandoned any contentions relating to its claim of negligent
misrepresentation.

        Plaintiff, however, claims that the trial court erred when it granted Mayotte’s motion for
summary disposition on the professional negligence claim because Mayotte owed plaintiff a
legal duty “to properly and accurately certify” Haussman’s “pay applications” for work
completed on the Project pursuant to Mayotte’s contract with Haussman.3 Plaintiff also claims,
in a footnote in its brief on appeal, that Mayotte’s legal duty arises from the “General
Conditions” that were part of plaintiff’s Owner-Builder Agreement with Haussman. Plaintiff
asserts that it is entitled to foreseeable economic damages as a result of the breach of Mayotte’s
duties, which includes (1) damages for causing plaintiff to pay Haussman and the subcontractors
for the same work, and (2) damages for failing to “conduct inspections to determine the date or
dates of Substantial Completion and the date of Final Completion . . . and to issue a final
Certificate of Payment.”4 Finally, plaintiff claims that the trial court granted summary
disposition prematurely because the window for discovery had not closed. We conclude that the
trial court did not err in granting summary disposition.

                                        II. NEGLIGENCE

        Plaintiff first claims that Mayotte breached its professional duty of care as the architect of
the Project. We disagree.



3
  According to Tanghe, processing pay applications entailed the following: “[Plaintiff] will send
[Haussman] a pay application. On that pay application will be a certification that the work was
performed, the work has been completed, and that the percentage of work completed would be
attached thereto.” Tange explained that he relied on the pay applications that Mayotte certified
as “information that the work was complete and the contractors had been paid.”
4
   Plaintiff claims that the failure to substantially complete the Project in a timely manner
triggered the liquidated damages provision of the Owner-Builder Agreement, and Mayotte failed
to deduct those liquidated sums from the pay applications when certifying the final Certificate of
Payment.


                                                 -3-
        This Court reviews a trial court’s decision on a motion for summary disposition de novo.
Zaher v Miotke, 300 Mich. App. 132, 139; 832 NW2d 266 (2013). “A motion for summary
disposition under MCR 2.116(C)(10) tests the factual support of the plaintiff’s claim and should
be granted, as a matter of law, if no genuine issue of any material fact exists to warrant a trial.”
Doe v Henry Ford Health Sys, 308 Mich. App. 592, 596-597; 865 NW2d 915 (2014), citing Spiek
v Dep’t of Transp, 456 Mich. 331, 337; 572 NW2d 201 (1998). “When evaluating a motion for
summary disposition under MCR 2.116(C)(10), ‘a trial court considers affidavits, pleadings,
depositions, admissions, and other evidence submitted by the parties . . . in the light most
favorable to the party opposing the motion.’ ” Innovation Ventures v Liquid Mfg, 499 Mich. 491,
507; 885 NW2d 861 (2016), citing Maiden v Rozwood, 461 Mich. 109, 120; 597 NW2d 817
(1999). “ ‘Where the proffered evidence fails to establish a genuine issue regarding any material
fact, the moving party is entitled to judgment as a matter of law.’ ” Innovation, 499 Mich. at 507,
quoting Maiden, 461 Mich. at 120.

        The elements of a prima facie case of negligence are: “(1) the defendant owed the
plaintiff a legal duty, (2) the defendant breached the legal duty, (3) the plaintiff suffered
damages, and (4) the defendant’s breach was a proximate cause of the plaintiff’s damages.”
Loweke v Ann Arbor Ceiling & Partition Co, LLC, 489 Mich. 157, 162; 809 NW2d 553 (2011),
citing Roulo v Auto Club of Mich, 386 Mich. 324, 328; 192 NW2d 237 (1971). This Court
reviews de novo whether a defendant owes a plaintiff a duty. Loweke, 489 Mich. at 162, citing
Dyer v Trachtman, 470 Mich. 45, 49; 679 NW2d 311 (2004), and Valcaniant v Detroit Edison
Co, 470 Mich. 82, 86; 679 NW2d 689 (2004). “In other words, the court determines the
circumstances that must exist in order for a defendant’s duty to arise.” Riddle v McLouth Steel
Prod Corp, 440 Mich. 85, 95; 485 NW2d 676 (1992), citing Smith v Allendale Mut Ins Co, 410
Mich. 685, 714-715; 303 NW2d 702 (1981). Our first task, then, is to determine whether
Mayotte owed plaintiff a legal duty.

         “ ‘It is axiomatic that there can be no tort liability unless [a] defendant[] owed a duty to
[a] plaintiff.’ ” Fultz v Union-Commerce Assoc, 470 Mich. 460, 463; 683 NW2d 587 (2004),
quoting Beaty v Hertzberg & Golden, PC, 456 Mich. 247, 262; 571 NW2d 716 (1997). The
Michigan Supreme Court “has recognized that determining whether an action in tort can arise out
of a contractual promise is often largely semantic and difficult to discern.” Loweke, 489 Mich. at
165, citing Rinaldo’s Constr Corp v Mich Bell Tel Co, 454 Mich. 65, 83; 559 NW2d 647 (1997),
and Hart v Ludwig, 347 Mich. 559, 564-565; 79 NW2d 895 (1956). Therefore, as explained by
our state’s Supreme Court in Loweke, courts must “employ a ‘separate and distinct mode of
analysis’ to determine the threshold question: ‘whether the defendant owed a duty to the plaintiff
that is separate and distinct from the defendant’s contractual obligations.’ ” Loweke, 489 Mich. at
166, quoting Fultz, 470 Mich. at 467, and citing 1 Torts: Michigan Law and Practice (2d ed), §
10.18, pp 10-24.

        “Determining whether a duty arises separately and distinctly from the contractual
agreement . . . generally does not necessarily involve reading the contract, noting the obligations
required by it, and determining whether the plaintiff’s injury was contemplated by the contract.”
Loweke, 489 Mich. at 169, citing Davis v Venture One Const, Inc, 568 F3d 570, 576 (CA 6,
2009). Rather, the test “is to determine whether a defendant owes a noncontracting, third-party
plaintiff a legal duty apart from the defendant’s contractual obligations to another.” Loweke, 489
Mich. at 169, citing Fultz, 470 Mich. at 461-462. Therefore, “ ‘[w]hether a particular defendant

                                                -4-
owes any duty at all to a particular plaintiff [in tort],’ is generally determined without regard to
the obligations contained within the contract.” Loweke, 489 Mich. at 171, quoting Fultz, 470
Mich. at 467 (alterations in original).

        Michigan courts recognize that “a separate and distinct duty to support a cause of action
in tort can arise by statute, or by a number of preexisting tort principles, including duties
imposed because of a special relationship between the parties, and the generally recognized
common-law duty to use due care in undertakings.” Loweke 489 Mich. at 169-170 (citations
omitted). “If one voluntarily undertakes to perform an act, having no prior obligation to do so, a
duty may arise to perform the act in a nonnegligent manner.” Fultz, 470 Mich. at 465.

        Plaintiff contends that Mayotte owed plaintiff a legal duty to “to properly and accurately
certify” Haussman’s “pay applications” for work completed on the Project pursuant to the
Builder-Architect Agreement. Similarly, plaintiff also contends that Mayotte’s legal duty
originates from the “General Conditions” that were part of the Owner-Builder Agreement.
Plaintiff’s contentions are without merit. These alleged duties arise from a contract—not from a
“separate and distinct” legal duty.

        Even more, Mayotte’s contractual obligations were not so broad as to contain the kinds of
duties that plaintiff alleges. Under § 2.3.11 of Mayotte’s contract with Haussman, Haussman
could request Mayotte to “execute certificates,” but Mayotte would not be required “to execute
certificates that would require knowledge, services or responsibilities beyond the scope of this
Agreement.” Specifically, Mayotte was required to certify that “to the best of [its] knowledge,
information and belief the documents or services to which such certifications pertain (a) are
consistent with the Project Criteria provided to the Architect by [Haussman] except to the extent
specifically identified in such certificate, (b) comply with applicable professional practice
standards, and (c) comply with applicable laws, ordinances, codes, rules and regulations
governing” the Project.

        Mayotte’s contract with Haussman did not require Mayotte to assess whether plaintiff
was owed any liquidated damages due to delays in completion of the Project. Furthermore,
neither Mayotte’s nor plaintiff’s contract with Haussman specified a completion date for the
Project for purposes of liquidated damages. And while plaintiff contends that Mayotte’s contract
expressly incorporated plaintiff’s contract with Haussman as “Exhibit B” to that contract, in fact,
Mayotte’s contract with Haussman identifies “Exhibit B” as “AIA Document B143-2004,”
which is the titled form used for Mayotte’s contract with Haussman. Further, plaintiff’s former
executive director, Tanghe, testified that plaintiff did not request Mayotte to deduct liquidated
damages from the “pay applications,” and Mayotte did not promise plaintiff that it would
subtract any liquidated damages from the “pay applications.” Plaintiff failed to produce any
evidence that demonstrated that Mayotte had an obligation to assess liquidated damages or to
notify plaintiff that Haussman was not paying its subcontractors. Absent such evidence, plaintiff
has failed to provide any support for its claim that Mayotte owed it such a duty.

        Plaintiff, however, cites to a number of early Michigan cases defining an architect’s
professional standard of care. According to Swarthout v Beard, 33 Mich. App. 395, 401; 190
NW2d 373 (1971), rev’d on other grounds Smith v City of Detroit, 388 Mich. 637; 202 NW2d
300 (1972), “The responsibility of an architect may be similar to that of a lawyer or a physician;

                                                -5-
the law requires the exercise of ordinary skill and care common to the profession.” In such
cases, “privity of contract is not required.” Francisico v Manson, Jackson & Kane, Inc, 145
Mich. App. 255, 261; 377 NW2d 313 (1985). Thus, plaintiff argues that Mayotte had a separate
and distinct duty as an architect to certify the pay applications with the kind of care common to
the architectural field. Plaintiff has provided no support for the claim that an architect has a
common law duty “to properly and adequately certify payment applications” to a third party.
Instead, plaintiff only refers to the contract and its attachments as the source of this duty.

        Regardless, plaintiff asserts that Mayotte, as an architect, still owed plaintiff a duty under
this Court’s decision in Bacco Const Co v Am Colloid Co, 148 Mich. App. 397, 414; 384 NW2d
427 (1986), to refrain from actions that cause economic harm. However, Bacco was decided
before November 1, 1990, and therefore, is not binding on this Court pursuant to MCR
7.215(J)(1). Further, while we addressed the issue in Bacco of “whether a contractor may
maintain an action against a project engineer or architect in the absence of a contractual
relationship,” id., our Supreme Court later established the legal standard involving tort actions
independent of a defendant’s contractual obligation, see Loweke, 489 Mich. at 169-170; Fultz,
470 Mich. at 467-468. Thus, to the extent that Bacco is inconsistent with Loweke and Fultz, it is
overruled, and plaintiff’s contention is unavailing.

                                         IV. DISCOVERY

       Plaintiff next claims that the trial court’s grant of summary disposition was premature
because discovery had not yet closed. We disagree.

         “Generally, summary disposition under MCR 2.116(C)(10) is premature if it is granted
before discovery on a disputed issue is complete.” Marilyn Froling Revocable Living Trust v
Bloomfield Hills Country Club, 283 Mich. App. 264, 292; 769 NW2d 234 (2009), citing Village of
Dimondale v Grable, 240 Mich. App. 553, 566; 618 NW2d 23 (2000). However, summary
disposition is proper when “there is no fair likelihood that further discovery will yield support for
the nonmoving party’s position.” Liparoto Const, Inc v Gen Shale Brick, Inc, 284 Mich. App. 25,
33-34; 772 NW2d 801 (2009), Townsend v Chase Manhattan Mtg Corp, 254 Mich. App. 133,
140; 657 NW2d 741 (2002). “Indeed, a party claiming that summary disposition is premature
must ‘identify[ ] a disputed issue and support[ ] that issue with independent evidence.’ ”
Meisner Law Group PC v Weston Downs Condo Assn, ___ Mich App ___, ___; ___ NW2d ___
(2017) (Docket No. 332815); slip op at 8, quoting Froling Trust, 283 Mich. App. at 292
(alterations in original).

       Plaintiff contends that summary disposition was premature because it was still seeking a
copy of “Exhibit B” to Mayotte’s contract with Haussman, which fully delineated Mayotte’s
services under that contract, and that it was attempting to obtain a copy of that document from
Burt in his bankruptcy proceeding because Mayotte had failed to produce that document. In
Mayotte’s contract with Haussman, “Exhibit B” was described as “AIA Document B143-2004,
Exhibit B, Architect’s Services, or as follows: (List other documents, if any, delineating
Architect’s scope of services and attach to this Agreement as Exhibit B).”

       As discussed above, AIA Document B143-2004 was the designation of the form that was
used for Mayotte’s contract with Haussman. Further, no other documents were identified in the

                                                 -6-
contract. Therefore, there is no reason to conclude that plaintiff did not have the entirety of
“Exhibit B.” Because plaintiff has failed to provide any independent evidence regarding the
disputed issue here, i.e., Mayotte’s purported legal duty to plaintiff, plaintiff has failed to
demonstrate that summary disposition was prematurely granted by the trial court.

       Affirmed.



                                                          /s/ Thomas C. Cameron
                                                          /s/ Deborah A. Servitto
                                                          /s/ Elizabeth L. Gleicher




                                              -7-